DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 08/17/2022 is acknowledged.

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.

Status of Claims
Claims 1-12 are pending in the application with claim 12 withdrawn. Claims 1-11 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Parent claim 7 recites “wherein the starting material is molybdenum-100 metal and/or an oxide of molybdenum-100 metal.” Molybdenum-100 is an isotope of molybdenum1. Claim 8 recites “wherein the starting material further comprises a molybdenum isotope metal and/or an oxide of a molybdenum isotope.” Therefore, claim 8 appears to recite a broader “molybdenum isotope” than the parent claim which recites a narrower “molybdenum-100 metal”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0297554 (“Lavie”) in view of US Publication No. 2016/0249453 (“Tatami”).

Regarding claim 1, Lavie discloses (see Fig. 2) a target (135) capable of being used for proton-beam or neutron-beam irradiation ([0002], [0063]), comprising:
a graphite film (A) ([0026], [0131]), and
a layer (B) of a starting material (139) capable of producing a radioactive substance ([0025]-[0027]),
wherein the target is a laminate of the graphite film (A) and the layer (B) ([0026], [0109]).

Lavie is silent as to the thermal conductivity of the graphite film (A).

Tatami teaches a graphite material used for dissipating heat, the graphite having a thermal conductivity of 1950 W/mK or more at 25°C in a direction parallel to an a-b plane of a graphite layer ([0008], [0062]).

Lavie discloses the purpose of the graphite film (A) is to act as a heat-sink material ([0026]), which are materials designed to absorb and transfer heat. It would have therefore been obvious to a POSA to use a graphite having a high thermal conductivity, such as the graphite of Tatami, for the graphite film (A) of Lavie for the predictable purpose of maximizing heat transfer. 

Regarding claim 2, Lavie in view of Tatami teaches the target according to claim 1. Tatami further teaches wherein a density of the graphite film (A) is 1.8 to 2.26 g/cm3, which is the same as the claimed range ([0134]). A POSA would have been motivated to combine Lavie’s target with Tatami’s graphite as discussed above with regards to claim 1.

Regarding claim 4, Lavie in view of Tatami teaches the target according to claim 1, but is silent as to the Raman band intensities of the graphite film (A). However, the skilled artisan would recognize the graphite of Tatami inherently produces a Raman band intensity appearing at 1575 to 1600 cm-1 (commonly known as the G peak; referred to as RG in the claims) and a Raman band intensity appearing at 1330 to 1360 cm-1 (commonly known as the D peak; referred to as RC in the claims). Raman spectroscopy measures an inherent physical property, vibrational modes of molecules2. As evidenced by at least Tuinstra3, the G peak is always present in graphite, with the D peak increasing with increasingly disorganized graphite and smaller graphite crystal size (Tuinstra, Fig. 2, p. 1126). The graphite of Tatami will have an RG/RC ratio of, for example, 4 or more (see Fig. 2 A; the G peak is more than 4 times larger than the D peak in pyrolytic graphite). 

Regarding claim 5, Lavie in view of Tatami teaches the target according to claim 1. Tatami further teaches wherein a thickness of the graphite film (A) is 0.05 to 9.6 µm, which overlaps with the claimed range of 0.1 to 50 µm ([0062]). It would have been obvious to a POSA to have a thickness of the graphite film in the range of 0.1 to 50 µm since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. Tatami teaches as the thickness of the graphite is reduced, higher thermal conductivity is more easily achieved and that it is difficult to develop graphite having high thermal conductivity if the graphite is too thin ([0130]-[0131]).  

Regarding claim 6, Lavie in view of Tatami teaches the target according to claim 1. Lavie further discloses wherein the starting material is a metal ([0150]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lavie in view of Tatami in view of US Publication No. 2012/0121880 (“Ohta”).

Regarding claim 3, Lavie in view of Tatami teaches the target according to claim 1, but is silent as to the tensile strength of the graphite film. 

Ohta teaches a graphite used for dissipating heat ([0001]-[0002]), the graphite having a tensile strength of 100 MPa, which falls within the claimed range of 5 MPa or more (Table 5).

It would have been obvious to a POSA to maximize the tensile strength of the graphite film of Lavie-Tatami for the predictable purpose of preventing breaking of the target under tension. Additionally, it would have been obvious to a POSA to have a tensile strength of the graphite film of 5 MPa or more since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. The skilled artisan would recognize that a graphite film having low tensile strength would be more brittle and susceptible to fracture, while a graphite film having a higher tensile strength would be more resistant to breaking.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavie in view of Tatami further in view of US Publication No. 2017/0048962 (“Zeisler”).

Regarding claims 7-8, Lavie in view of Tatami teaches the target according to claim 1. Although Lavie discloses the starting material may be a molybdenum isotope metal ([0150]), Lavie is silent as to the specific isotope of molybdenum.

Zeisler teaches (see Fig. 4) a target (10) for proton-beam irradiation comprising a starting material (40) that is molybdenum-100 metal ([0028]).

Zeisler teaches proton bombardment of the molybdenum-100 target produces molybdenum-99, which is used to produce technetium-99m for nuclear medical diagnostics ([0001]-[0012]). It would have been obvious to a POSA to have a molybdenum-100 metal starting material since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The skilled artisan would have been capable of selecting the material of the starting material based on the desired produced radioactive substance. A POSA would have been motivated to use molybdenum-100 in order to produce molybdenum-99 for technetium-99m production, as taught by Zeisler.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lavie in view of Tatami further in view of and JP Publication No. 2016-022730 (“Mutsuaki”).
Regarding claim 9, Lavie in view of Tatami teaches the target according to claim 1, but does not teach a metal layer (C). 

Mutsuaki teaches a laminate of a graphite film (A) and a layer (B) (“metal to be joined”) ([0031]-[0033]) and further teaches a metal layer (C) (“metal for graphite bonding,” “adhesion metal”), wherein the graphite film (A) and the layer (B) are laminated via the metal layer (C) ([0031]-[0033], [0037]). 

It would have been obvious to a POSA to include a metal layer as taught by Mutsuaki in the target of Lavie-Tatami because Mutsuaki teaches the metal layer acts as an adhesive layer to join the graphite film and the layer without impairing the physical properties of the graphite ([0032]).

Regarding claim 10, Lavie in view of Tatami and Mutsuaki teaches the target according to claim 9. Mutsuaki further teaches wherein the metal layer (C) is nickel ([0032], [0034]). A POSA would have been motivated to combine Lavie’s target with Tatami’s graphite and Mutsuaki’s metal layer as discussed above with regards to claim 9.

Regarding claim 11, Lavie in view of Tatami and Mutsuaki teaches the target according to claim 9. Mutsuaki further teaches wherein a thickness of the metal layer (C) is 0.5 to 1 µm, which falls within the claimed range of 1 µm or less ([0036]). A POSA would have been motivated to combine Lavie’s target with Tatami’s graphite and Mutsuaki’s metal layer as discussed above with regards to claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Isotopes_of_molybdenum
        2 https://en.wikipedia.org/wiki/Raman_spectroscopy
        3 Tuinstra, F., and Jack L. Koenig. "Raman spectrum of graphite." The Journal of chemical physics 53.3 (1970): 1126-1130.